Citation Nr: 0728388	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-33 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a right knee injury.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1998 to September 2002.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a July 
2003 rating decision by the Oakland RO that denied service 
connection for residuals of a low back injury, and granted 
service connection for bilateral hearing loss (rated zero 
percent) and residuals of a right knee injury with relaxation 
of the medial collateral ligament (rated 20 percent), 
effective September 28, 2002.  A temporary total convalescent 
rating was assigned for the veteran's right knee disability 
for the period from October 15, 2003, to November 30, 2003, 
and that period of time is not for consideration.  Service 
connection for tinnitus was granted by a September 2005 
rating decision, and that matter is no longer before the 
Board.

The matter of entitlement to service connection for a low 
back disability is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDINGS OF FACT

1.  The veteran's residuals of a right knee injury in service 
are manifested by x-ray evidence of arthritis, mild ligament 
laxity, and painful motion; moderate instability, or 
compensable limitation of flexion or extension is not shown; 
increased pathology shown from April 2003 until surgical 
intervention in October 2003 was due to intercurrent 
(postservice) injury. 

2.  Throughout the appeal period the veteran's hearing acuity 
has been no worse than Level II in either ear.  


CONCLUSIONS OF LAW

1.  A combined rating in excess of 20 percent is not 
warranted for the veteran's service connected residuals of a 
right knee injury.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 
5003, 5257, 5260, 5261 (2006).

2.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.85, Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

This appeal stems from the initial ratings assigned with the 
grant of service connection of bilateral hearing loss and 
residuals of a right knee injury.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated. See Dingess, supra.  The August 2004 statement 
for the case (SOC) (and October 2004 correspondence) provided 
proper notice on the downstream issue of an increased initial 
rating.  While complete notice was not provided prior to the 
initial adjudication of the claims, such defect does not 
affect the essential fairness of the adjudication process.  
The appellant has clearly received all critical notice, and 
has had ample opportunity to respond or supplement the record 
after all critical notice was given.  The claims were 
thereafter readjudicated.  See September 2005 SSOC.  The 
appellant is not prejudiced by any technical notice timing or 
content defect that may have occurred earlier along the way, 
nor is it otherwise alleged.

Regarding VA's duty to assist, the RO has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
veteran has been examined by VA.  Evidentiary development is 
complete to the extent possible.  VA's duty to assist is met.

II. Factual Background

The veteran's service medical records reveal that he 
sustained a right knee injury when he smashed the knee 
against a board while jumping into a trench.  

On December 2002 VA audiological evaluation, the average 
puretone thresholds were 24 in the right ear and 28 in the 
left.  Speech recognition ability was 96 percent in each ear.  

April 2003 VA records note that the veteran twisted his right 
knee playing basketball.  He had a small amount of effusion 
and tenderness to the medial collateral ligament.  There was 
also decreased range of motion of the knee and edema without 
warmth.  The assessment was medial collateral ligament strain 
and the veteran was given a knee immobilizer and medication.  

The following day, on April 2003 VA orthopedic examination, 
the veteran complained of right knee pain that prevented him 
from jogging, but it was not aggravated much by walking.  He 
reported an occasional popping sensation, and occasional 
falls associated with knee pops and giving way.  He denied 
locking or unlocking episodes.  The physician observed that 
the veteran entered the waiting room on two crutches to take 
most of the weight off his right foot.  An ace bandage was 
wrapped around the knee.  The veteran appeared to have some 
difficulty flexing the knee to the point where it rested on 
the opposite knee so that he could remove his shoes.  The 
veteran's right knee had moderate effusion and medial 
tenderness.  He experienced too much pain to allow the 
physician to conduct a full McMurray's examination.  There 
was mild relaxation of the medial collateral ligament.  
Anterior drawer and Lachman signs were negative.  March 2003 
X-rays revealed normal findings.  The physician commented 
that there was evidence of a significant problem related to 
disturbance of the medial collateral ligament.  There was 
significant degenerative process that would probably need 
surgical treatment; the functionality of the knee was 
significantly limited and all DeLuca factors were adversely 
affected.  An MRI revealed findings consistent with severe 
degeneration and chondromalacia; a presumed tear of the 
anterior cruciate ligament; and substantial additional 
pathology.  A large effusion of the knee joint was also 
noted.  

On October 13, 2003, the veteran underwent right knee 
surgery.

On August 2004 VA orthopedic examination, the veteran 
complained of occasional swelling and giving way of the right 
knee.  The physician noted that the veteran's right knee was 
within normal limits.  There was no joint line tenderness or 
knee swelling.  Range of knee motion was from zero degrees to 
110 degrees; normal range of motion was noted as from zero 
degrees to 140 degrees.  The veteran reported that beyond 
these movements, there was tightness and pain.  Medial and 
lateral ligaments were intact as were anterior and posterior 
cruciate ligaments.  Lachman's sign was negative.  The 
patella was tender, and there was considerable hypermobility 
of the patella medially and laterally.  The physician 
commented that the hypermobility of the right patella was 
also found with the left patella, and that it was congenital 
in nature.  While the injury in service did not cause the 
hypermobility, he was unable to say whether it aggravated the 
condition.

September 2004 x-rays of the veteran's right knee revealed no 
abnormality; there was no change compared to a previous 
(April 2003) study.  

July and September 2004 VA records show the veteran was 
fitted for hearing aids.  

On March 2005 VA orthopedic examination, the veteran reported 
that his 2003 knee surgery did not help his problem, and that 
he still had knee pain.  He reported that he was told that 
nothing else could be done to improve the knee, and indicated 
that it had gotten worse.  The physician observed that the 
veteran walked without a limp.  There was no right knee 
swelling or sign of irritation or inflammation.  There was a 
minimal degree of tenderness along both the medial and 
lateral joint lines.  The right knee demonstrated full range 
of motion from zero degrees to 140 degrees.  At 140 degrees, 
the veteran complained of some knee tightness.  The medial 
collateral ligament was mildly lax; however, this was 
considered normal since there was a similar degree of 
relaxation of the left medial collateral ligament.  Anterior 
and posterior cruciate ligaments were intact as were lateral 
collateral ligaments.  Lachman's and McMurray's signs were 
negative.  Both internal and external rotations were 
negative.  The patella was mildly tender and there was no 
gross atrophy of the muscles around the knee.  The physician 
commented that the veteran had right knee pain although no 
clinical abnormalities were found.  He opined that there 
would not be any additional functional limitations due to 
pain, fatigue, weakness, etc.  

On August 2005 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
40
50
60
LEFT
45
35
45
50
60
The average puretone thresholds were 46 decibels, right ear 
and 48 decibels, left.  Speech recognition ability was 88 
percent in each ear.  

General Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 U.S.C.A. § 1155.  Hearing impairment is rated 
under 38 C.F.R. §§ 4.85, 4.86.

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
("staged") ratings may be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Staged ratings have not been assigned in 
this case and are not indicated (as explained below).

When a question arises as to which of two ratings applies, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  When there is an approximate balance of the positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 3.102, 4.3.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

Bilateral Hearing Loss 

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. § 
4.85.  

Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be based 
solely on puretone threshold testing.  See 38 C.F.R. § 4.85, 
Table VIA.  One exceptional pattern of hearing impairment 
occurs when the puretone thresholds in each of the four 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more.  See 38 
C.F.R. § 4.86(a) (b).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.  Ratings for hearing 
impairment are derived by the mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

Assessing the December 2002 VA audiometry findings under 38 
C.F.R. § 4.85, Table VI results in numeric designations of 
Level I hearing acuity for each ear; assessing August 2005 VA 
audiometry under those criteria results in numeric 
designations of Level II hearing for each ear.  Under Table 
VII, Code 6100, both sets of findings warrant a zero percent 
rating.  An exceptional pattern of hearing loss (as described 
in 38 C.F.R. § 4.86), which would permit rating under 
alternate criteria, is not shown.  Accordingly, a compensable 
rating for bilateral hearing loss is not warranted at any 
time during the appeal period.  Furthermore, findings 
warranting referral for extraschedular evaluation under 
38 C.F.R. § 3.321 are neither shown nor alleged.

Since the Board finds that a preponderance of the evidence is 
against this claim, it must be denied.

Right Knee 

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Code 5257 for subluxation/instability.  Essentially, 
these opinions suggest that separate compensable ratings may 
be assigned when limitation of knee motion is compensable or 
(under Code 5003 or 5010), when there is X-ray evidence of 
arthritis together with a finding of painful motion.  The VA 
General Counsel has also held that separate ratings under 38 
C.F.R. § 4.71a, Code 5260 (limitation of flexion of the leg) 
and under Code 5261 (limitation of extension of he leg), may 
be assigned for disability of the same joint.  VAOGCPREC 9-
2004 (September, 2004).

Code 5257 provides a 10 percent rating for slight recurrent 
subluxation or lateral instability, a 20 percent rating for 
moderate recurrent subluxation or lateral instability, and a 
30 percent rating for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a.

Flexion of the leg limited to 60 degrees warrants a 0 percent 
rating, flexion limited to 45 degrees warrants a 10 percent 
rating, flexion limited to 30 degrees warrants a 20 percent 
rating, and flexion limited to 15 degrees warrants a 30 
percent rating.  38 C.F.R. §  4.71a, Code 5260.  

Extension of a leg limited to 5 degrees warrants a 0 percent 
rating, extension limited to 10 degrees warrants a 10 percent 
rating, extension limited to 15 degrees warrants a 20 percent 
rating, extension limited to 20 degrees warrants a 30 percent 
rating, extension limited to 30 degrees warrants a 40 percent 
rating, and extension limited to 45 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Code 5261.

At the outset, it is noteworthy, again, that a temporary 
total rating was assigned from October 15, 2003, to November 
30, 2003, and that that period of time is not for 
consideration.  

The 20 percent rating assigned was for moderate recurrent 
subluxation or lateral instability, under Code 5257.  The 
Board finds that at no time during the appeal has the 
veteran's right knee disability warranted greater than what 
is currently assigned.  

Prior to his October 2003 right knee surgery, the veteran's 
right knee disability was rated 20 percent disabling.  The 
only pertinent evidence of record regarding the status of the 
knee prior to the surgery consists of April 2003 VA treatment 
records and an examination report.  Based on examination, his 
right knee disability presented findings that would be 
consistent with a 30 percent rating under Code 5257.  In this 
regard, the examination revealed significant degenerative 
process and functional limitation in his right knee, some 
relaxation in the medial collateral ligament, and a torn 
cruciate ligament.  However, VA records also show that the 
veteran sustained a right knee injury playing basketball the 
day prior to the examination, and that the increased 
pathology found was clearly due to the intercurrent injury.  
As the increased pathology shown from April 2003 until the 
October 2003 surgery was clearly due to intercurrent injury, 
and did not stem from the service connected entity, it may 
not be considered in rating the knee service connected knee 
disability.  Accordingly a "staged" increased (30 percent) 
rating for the knee disability is not warranted for the time 
period from April 2003 until the knee surgery in October 
2003.  

Subsequent to the right knee surgery, there is no objective 
evidence of more than mild instability or subluxation of the 
right knee.  The March 2005 VA examination revealed only mild 
collateral ligament laxity, which is consistent with only a 
10 percent rating.  In fact, the March 2005 examiner found 
such laxity to be normal for the veteran as it was equal to 
the level of laxity in the left knee.  Since moderate or 
severe instability so as to warrant a higher rating is not 
shown, a rating in excess of 10 percent for 
subluxation/instability is not warranted.  

There is also no objective evidence of compensable limitation 
of right knee flexion or extension at any point after the 
October 2003 right knee surgery.  Examinations revealed that 
the range of motion was either slightly decreased, with 110 
degrees of flexion, or full, with motion from zero to 140 
degrees.  Furthermore, the most recent examiner found no 
clinical abnormalities and opined that there would be no 
additional functional limitations due to additional factors 
such as pain, fatigue, weakness, etc.  Hence, at no time is 
limitation of right knee motion shown to be at a compensable 
level.  Consequently, a rating in excess of 10 percent for 
limitation of motion of the right knee (the 10 percent rating 
being based on noncompensable limitation of motion with 
painful motion under Codes 5003, 5010) is not warranted.

When the 10 percent ratings, each, for instability and 
arthritis with painful motion are combined under 38 C.F.R. 
§ 4.25, the result is a 20 percent rating.  Notably, the 
March 2005 VA examiner opined that there is no additional 
functional limitation due to pain, fatigue, weakness.  
Furthermore, factors suggesting referral for extraschedular 
evaluation is indicated (frequent hospitalizations, marked 
interference with employability due to the knee disability, 
e.g.) are not shown.  Consequently, a preponderance of the 
evidence is against finding that a rating in excess of 20 
percent is warranted for any period of time under 
consideration.


ORDER

A compensable rating for bilateral hearing loss is not 
warranted.

A rating in excess of 20 percent for residuals of a right 
knee injury is not warranted.


REMAND

The veteran's service medical records show that he injured 
his low back after landing on a small boulder and continued 
to experience low back pain for many months after the injury.  
Episodic low back pain and a lifting injury were noted on his 
service separation examination.  An April 2003 VA examiner 
found no back disability (and therefore did not opine 
regarding a nexus between current back disability and 
injuries in service).  Subsequent private medical records 
note the veteran has received physical therapy for 
lumbosacral strain/sprain.  Consequently, an examination to 
determine whether the veteran has a chronic low back 
disability (and if so its etiology) is indicated.  

Also, the most recent treatment records in the claims file 
are dated in February 2004 (private) and September 2005 (VA).  
Low back treatment records generated since then may contain 
pertinent information, and should be secured.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be asked to 
identify all sources (VA and private) of 
evaluation and/or treatment he has 
received for a low back disability since 
February 2004, (for private records), and 
September 2005 (for VA records).  The RO 
should secure complete copies of all 
records of such treatment/evaluations 
from the sources identified.  

2.  The RO should then arrange for the 
veteran to be examined by an orthopedic 
specialist to determine whether he has a 
chronic low back disability and, if so, 
its nature and etiology.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must specify 
the diagnosis(es) for all low back 
disability(ies) found, and provide an 
opinion as to each diagnosed entity 
whether at least as likely as not (i.e., 
a 50 percent or better probability) such 
entity is related to the veteran's 
service, and specifically to low back 
injuries noted therein.  The examiner 
must explain the rationale for all 
opinions given.

3.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


